Case: 1:19-cv-00742-MWM-KLL Doc #: 13 Filed: 06/17/20 Page: 1 of 2 PAGEID #: 50




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

R&M PRICE ENTERPRISES, LLC,                                   Case. No. 1:19-cv-742
dba FACTORY FURNACE OUTLET
     Plaintiff,                                              McFarland, J.
                                                             Litkovitz, M.J.
        vs.

FEDEX GROUND PACKAGE
SYSTEM, INC.,                                                REPORT AND
     Defendant.                                              RECOMMENDATIO
                                                             N

        This matter is before the Court on plaintiff’s motion to dismiss this action without

prejudice pursuant to Fed. R. Civ. P. 41(a) (Doc. 11) and defendant’s notice of non-opposition to

the motion, which specifies that defendant does not waive any defenses, claims, or other legal

rights in the event of refiling by plaintiff (Doc. 12).

        In view of the above, it is hereby RECOMMENDED that plaintiff’s motion be

GRANTED, and this matter be DISMISSED without prejudice.

        IT IS SO RECOMMENDED.



       June 17, 2020
Date: __________________                                     _______________________
                                                             Karen L. Litkovitz
                                                             United States Magistrate Judge
Case: 1:19-cv-00742-MWM-KLL Doc #: 13 Filed: 06/17/20 Page: 2 of 2 PAGEID #: 51




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION


R&M PRICE ENTERPRISES, LLC,                                   Case. No. 1:19-cv-940
dba FACTORY FURNACE OUTLET
     Plaintiff,                                               McFarland, J.
                                                              Litkovitz, M.J.
       vs.

FEDEX GROUND PACKAGE
SYSTEM, INC.,
     Defendant.


 NOTICE TO THE PARTIES REGARDING THE FILING OF OBJECTIONS TO R&R

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
